Citation Nr: 0947028	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
elbow arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to December 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
a 20 percent rating for right elbow arthritis.  In January 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  At the hearing it was also clarified that the only 
issue on appeal is that stated on the preceding page.  In 
April 2009 this matter was remanded for further development.


FINDINGS OF FACT

At no time during the appeal period is the Veteran's right 
(major) elbow arthritis shown to have been manifested by 
extension limited to 90 degrees or flexion limited to 70 
degrees; ankylosis, ununited fracture or with marked 
deformity, or flail joint is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for right elbow arthritis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Codes 5010, 5003, 5205, 5206, 5207, 
5209 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters in June 2006 and May 2008 provided the Veteran the 
generic notice required, that is, the type of evidence needed 
to substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment (as well as general 
notice regarding how disability ratings and effective dates 
are assigned).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Although complete notice was not given 
before the initial adjudication in this matter, the Veteran 
has had ample time to supplement the record after all 
critical notice was given and the claim was thereafter 
readjudicated (curing the notice timing defect).  See 
September 2009 supplemental statement of the case.

Regarding VA's duty to assist, all pertinent medical evidence 
identified by the Veteran has been obtained.  He was afforded 
VA examinations in July 2006, July 2008, and June 2009.  VA's 
duty to assist the Veteran is met.

Factual Background

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

An August 1980 rating decision granted service connection for 
right elbow degenerative arthritis, rated 20 percent.  The 20 
percent rating has been in effect for more than 20 years, and 
is protected.  38 C.F.R. § 3.951(b).  The instant claim for 
increase was received in May 2006.

On July 2006 VA examination, the Veteran reported that he was 
unable to fully extend his right elbow, because it locked at 
a certain point of extension.  He reported pain in the right 
elbow on motion only.  Physical examination revealed 
extension to 15 degrees, flexion to 130 degrees, forearm 
pronation to 80 degrees and supination to 85 degrees.  He was 
capable of slow repetitive motion and the right elbow was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  He denied experiences with flare-ups.

A September 2006 right elbow X-ray found severe degenerative 
arthritis.

On July 2008 VA examination, the Veteran reported right elbow 
pain at rest.  He described the pain in the right elbow as 
constant and dull in nature.  He denied any weakness, 
stiffness or fatigability in the right elbow at rest.  He 
stated that his elbow locks on occasion, especially during 
sleep 3 to 4 times per month.  He reported that he currently 
took Aleve daily for pain.  He had been on medical leave 
since 2005 for other medical conditions.  He stated that if 
he were employed in his regular occupation as a truck driver, 
he would be unable to do so without a flare-up.  He indicated 
that his activities of daily living were not affected by his 
right elbow disability.  

Physical examination revealed flexion to 150 degrees; 
extension was limited to -10 degrees; supination was to 80 
degrees; and pronation was to 80 degrees.  The Veteran 
experienced mild pain in the right elbow joint with flexion 
at 140 to 150 degrees and at the end of extension at -10 
degrees.  He also had pain in the right elbow joint with 
supination at 60 to 80 degrees and pronation at 70 to 80 
degrees.  The right elbow was not additionally limited by 
pain, fatigue, weakness or lack of endurance with repetitive 
use.  He reported flare-ups with cold and rainy weather, 
lifting objects in excess of 40 pounds with the right arm, 
and driving a truck for more than 2 hours.  He stated that he 
was unable to bowl, go fishing, or type on a keyboard for 
more than half and hour due to the flare ups.  It was noted 
that the Veteran had additional 40 to 50 percent limitation 
of function of daily activities during flare up of his right 
elbow disability.  On examination of the right elbow joint 
for instability, there is no swelling or tenderness in the 
joint, and no crepitation on active and passive range of 
motion of the right elbow joint.

At the January 2009 Travel Board hearing, the Veteran 
submitted a December 2008 letter from Dr. D. A. E. to the 
effect that he has progressive, constant right elbow pain, 
and that the elbow locks up several times per week.  Physical 
examination found that his right elbow was visibly bigger 
than the left; flexion, extension, pronation, and supination 
were all about 30 percent reduced.  Dr. E. opined that the 
Veteran's severe degenerative joint disease had worsened, 
will continue to worsen, and may require injection and or 
arthroscopic surgical intervention, and possibly eventual 
joint replacement.  The Veteran testified that his right 
elbow disability had increased in severity, and interfered 
with his activities of daily living as well as his job 
responsibilities.  It locked up two to three times per week; 
at such times his wife had to massage his arm 10 to 15 
minutes before it would unlock.  He took medication due to an 
increase in flare-ups. 

On June 2009 VA examination, the Veteran continued to 
complain of right elbow pain.  He reported taking Vicodin for 
pain relief 3 to 4 times per week and Aleve one tablet per 
week.  He again related that his elbow locks up during the 
night while he is sleeping.  It was noted that he was not 
currently employed; however, he reported that when he had 
been employed as a truck driver, he experienced increased 
pain when shifting gears because he had to shift gears with 
the right arm.  He stated that he was unable to bowl, play 
softball, or fish because of his right elbow condition, and 
that he was unable to lift more than 5 to 10 pounds because 
of pain.  Physical examination revealed that the right elbow 
was tender on palpation; range of motion was from 20 to 120 
degrees; there was no additional decrease in the range of 
motion because of pain, fatigue, weakness, or lack of 
endurance.  Forearm supination was 0 to 20 degrees with pain 
in the right elbow at 20 degrees; pronation was 0 to 90 
degrees.  With repetitive use times 3, there was no change.  
With passive range of motion there was a palpable and audible 
clicking sensation in the right elbow.  Degenerative 
arthritis of the right elbow was diagnosed.  The examiner 
noted that the Veteran did not have a condition that was 
equivalent to ankylosis.  He stated that the Veteran has a 
temporary inability to flex and extend the right elbow only 
while he is sleeping, and only for a few minutes at that.

In an October 2009 statement, the Veteran reported that he 
takes Vicodin 3 to 4 times a day and not 3 to 4 times a week 
like the examiner reported on the June 2009 VA examination.

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case with all reasonable doubt to be resolved in 
favor of the claimant; however, the reasonable doubt rule is 
not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45. 

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  Evaluating 
the disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran's right elbow disability has been assigned a 20 
percent rating under Code 5010 for traumatic arthritis.  This 
code provides for rating the disability under as degenerative 
arthritis based on limitation of motion.  38 C.F.R. § 4.71a.  
The focus is on those criteria that would provide for a 
rating in excess of 20 percent.  
Code 5206 (for limitation of forearm flexion), provides for a 
30 percent evaluation where flexion is limited to 70 degrees; 
a 40 percent evaluation where flexion is limited to 55 
degrees; and a 50 percent evaluation where flexion is limited 
to 45 degrees.  As flexion has never been shown to be less 
than to 120 degrees, a higher rating under this Code is not 
warranted.

Code 5207, for limitation of elbow extension, provides for a 
30 percent rating where extension is limited to 90 degrees; a 
40 percent rating where extension is limited to 100 degrees; 
and a 50 percent rating where extension is  limited to 110 
degrees.  As extension has never been limited by more than 20 
degrees, a higher rating under this Code also is not 
warranted.

The Board has considered entitlement to an increased rating 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the Court's holdings in DeLuca, supra.  The greatest 
additional limitation due to factors such as pain, extended 
use, etc. noted at any point during the appeal period was on 
July 2008 VA examination, when the examiner opined/estimated 
that there would be an additional 40 to 50 percent increased 
limitation of function during flare-up.  As the examination 
itself found virtually full flexion and only a 10 degree loss 
of extension, even a 50 percent increase in limitation of 
function would not amount to the limitation required for a 30 
percent rating.   

Notably, Code 5205 does not apply, as the pathology required 
(ankylosis) is not shown.  Rating under Code 5209 would be of 
no benefit, as the maximum rating under that code is 20 
percent.  

While "staged" ratings may be assigned for distinct periods 
when increased levels of severity are shown (See Hart, 
supra), the record in this case not show any distinct periods 
of time when the criteria for a rating in excess of 20 
percent were met (or approximated).  Consequently, staged 
ratings are not warranted.  

Having reviewed the evidentiary record in light of the 
regulatory criteria, the Board concludes that the Veteran is 
not entitled to a schedular rating in excess of 20 percent 
for his right elbow disability for any period of time covered 
by this appeal. 
The Board has also considered whether referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is 
necessary.  As all symptoms (and associated impairment) 
demonstrated are encompassed by the schedular criteria for 
the rating currently assigned, those criteria are not shown 
to be inadequate.  Furthermore, the disability picture 
presented by the right elbow arthritis is not shown (or 
alleged) to be exceptional.  Consequently, referral for 
extraschedular consideration is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Finally, the record does not suggest (and it is not alleged) 
that the Veteran is unemployable due to this disability.  
While he has indicated some impairment in certain types of 
employed due to impaired function (e.g., shifting gears), it 
is neither alleged nor suggested that this level of 
impairment applies to other potential forms of employment.  
The record reflects that the Veteran's work was terminated 
due to a work related knee injury.  Consequently, the matter 
of entitlement to a total disability rating based on 
individual unemployability is not raised by the record.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's 
claim, hence it must be denied. 


ORDER

A rating in excess of 20 percent for right elbow arthritis is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


